DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, 16-23 are pending.
Claims 1, 3-14, 16, 18, 20, 22 and 23 are under examination on the merits.
Claims 1, 22 are amended.
Claims 2, 15 are previously canceled.
Claim 23 is newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 5-14 16, 18, 20, 22 under 35 U.S.C. 103 as being unpatentable over EP 1829908 by Vogel et al in view of US 20130197113 by Stahl et al in the previous action is repeated and maintained herein and amended to reflect applicant’s amendment. 
Vogel describes a kit for producing a foam upon mixing. 
Regarding claims 1 and 22, Vogel describes a foamable multi-component composition (paragraph 6) with an alkoxysilane-functional polymer (paragraph 8), a blowing agent mixture 
For claim 1, Vogel describes an amount and identity of blowing agent in the claimed range. Vogel describes- for example- adding 6 parts calcium carbonate and 13 parts citric acid (paragraph 37, 38), which yields carbon dioxide. This amounts to 19 wt% in the instant language and falls within the claimed amount of “an acid and compound that is able to react with acid to form carbon dioxide”.
For claim 22, it is noted that the presence of calcium carbonate as a blowing agent is not required by the claim, and that Vogel describes alternatives to calcium carbonate in line with instant alternatives. Specifically, the instant specification describes many different potential blowing agents such as other specific carbonates with acid (publication paragraph 34). These are also disclosed by Vogel (paragraph 12, 13, 22). 
Vogel describes flame retardants in general (paragraph 32) and use of the foam system in construction for filling cavities, sealing or thermal insulation (paragraph 1), but is silent as to specific flame retardant systems. It is noted that one of Vogel’s preferred embodiments is a polyurethane foam (paragraph 29). 
Stahl describes polyurethane foam compositions.
Stahl describes adding intumescents to multi-part polyurethane compositions (paragraph 34; “portion” refers to separate components in paragraph 64). Stahl describes adding expandable graphite (abstract) which the instant specification describes as a physical intumescent (instant publication paragraph 54). Stahl describes adding 1-50 wt% intumescent (paragraph 35). Stahl links the intumescent to “improved fire-retardant properties” (abstract). Thus it would be obvious to one of ordinary skill to 
Regarding the claimed density, while Vogel is silent as to the density, the instant specification attributes the density to the insulating-layer-forming fire protection additive (publication paragraph 57). The instant specification is silent as to specific process steps which cause the instantly claimed density. There are no reports in the instant specification of foams which do not have the instantly claimed density, nor is the density reported for inventive examples. The instant describes adding up to 41 wt% of acid-forming-carbon dioxide blowing agent (claim 1), an amount of insulating-layer forming additive as 10-70wt% (publication paragraph 58) and states adding stabilizers can support lower density foams (publication paragraph 71, 72). Stahl describes adding 1-50 wt% intumescent (paragraph 35). Vogel gives an example of blowing agent of 6 parts calcium carbonate and 13 parts citric acid, which falls within the claimed range (paragraph 37, 38), and does not limit the amount of blowing agent added. Regarding instant claim 22, Vogel describes alternatives to calcium carbonate in line with instant alternatives (paragraph 12, 13, 22). Vogel describes adding foam stabilizers (paragraph 32). Given the similarities between the instant composition and that of Vogel in view of Stahl, one of ordinary skill would reasonably expect the composition to exhibit a density at least overlapping with the claimed range. 
Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Vogel in view of Stahl describes ingredients which lead to values overlapping with the claimed range.

Regarding claim 3, Vogel describes carbonates reacting with acids to make carbon dioxide (paragraph 12). This is also the reaction in example 1, paragraph 37 and 38. 

Regarding claim 5, Vogel describes for example polyether and polyurethane backbones (paragraph 28, 29). 

Regarding claim 6, Vogel depicts at least two alkoxy-functional silane groups (see original figure 1 and II p.6). 

Regarding claim 7, Vogel describes water (paragraph 10, 15, 21). 

Regarding claim 8, Stahl describes a combination of multiple physical intumescents including multiple expandable compounds (paragraph 34). 

Regarding claim 9, Stahl describes expandable graphite and other physical intumescents (paragraph 34). The instant specification describes expandable graphite as an ash-crust stabilizer (instant publication paragraph 60). Furthermore, there is no requirement that the ash-crust stabilizer be different than the physical intumescent.

Regarding claim 10, Vogel describes other crosslinkers than water (paragraph 32 low molecular weight compounds with high density of crosslinkable alkoxysilyl groups). 

Regarding claim 11, Vogel describes for example catalysts (paragraph 32). 

Regarding claim 12, Vogel describes for example acids, amines (bases), and metal compounds as catalysts (paragraph 32). 

Regarding claim 13, Vogel describes amines as catalysts (paragraph 32). 

Regarding claim 14 and 20, Vogel describes plasticizers, inorganic fillers, further additives (paragraph 32) and water scavengers (paragraph 31). 

Regarding claim 16, Vogel describes expelling the foam into a cavity, i.e. mold, creating a molded block which is foamed (paragraph 41). 

Regarding claim 18, while Vogel is silent as to the density, the instant specification attributes the density to the insulating-layer-forming fire protection additive (publication paragraph 57). The instant specification is silent as to specific process steps which cause the instantly claimed density. There are no reports in the instant specification of foams which do not have the instantly claimed density, nor is the density reported for inventive examples. The instant describes adding up to 41 wt% of acid-forming-carbon dioxide blowing agent (claim 1), an amount of insulating-layer forming additive as 10-70wt% (publication paragraph 58) and states adding stabilizers can support lower density foams (publication paragraph 71, 72). Stahl describes adding 1-50 wt% intumescent (paragraph 35). Vogel gives an example 
Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Vogel in view of Stahl describes ingredients which lead to values overlapping with the claimed range.


The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over EP 1829908 by Vogel et al in view of US 20130197113 by Stahl et al in further view of US 20060014844 by Lim et al is repeated and maintained herein. Vogel is described above.
Regarding claim 4, Vogel is silent as to specifically a blowing agent mixture that comprises a Si-bound hydrogen atom, though he does describe metal hydrides and water as a blowing agent combination yielding hydrogen (paragraph 20). The claimed base and Si-bound hydrogen atom react to evolve hydrogen, which is newly limited to 0.1-15 wt% in claim 1.
Lim describes curable foam elastomeric composition.
Lim describes an alkoxysilyl-capped prepolymer composition for foaming, as does Vogel. Lim describes adding a polyhydrogen siloxane to the composition (paragraph 17), releasing hydrogen by reaction with water (reads on “base”) (paragraph 16). Alternatively, the polyhydrogen siloxane reacts with a nitrogen-containing component in the other part evolving hydrogen (paragraph 35), which also reads on “base”. Lim describes adding 0.1-10% by weight of the composition of polyhydrogen siloxane (paragraph 33) and 0.05-2% by weight of the composition of the nitrogen containing compound or 0.05-5% by weight of the composition of water (paragraph 43, 44). This amount largely falls within the claimed range of hydrogen-forming blowing agent.
Lim states that the polyhydrogen siloxane achieves crosslinking and foaming (paragraph 33). Thus it would be obvious to one of ordinary skill to use the polyhydrogen siloxane and water or nitrogen-containing compound combination described by Lim as the foaming agent mixture in the alkoxysilyl-capped prepolymer foaming composition of Vogel in order to achieve crosslinking and foaming simultaneously. 
Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1829908 by Vogel et al in view of US 20130197113 by Stahl et al In further view of US 5830528 by Beall et al, in further view of US 20070027227 by Shutov.
Vogel and Stahl are described above.
Regarding new claim 23, Vogel describes expelling the components into a cavity where foaming takes place, i.e. foam-in-place (paragraph 41). 
Stahl describes expandable graphite (abstract), Vogel describes silane-terminated polyurethane (paragraph 29) and calcium carbonate (paragraph 37). Stahl describes optionally adding polyammonium phosphate and alumina trihydrate (paragraph 55) and tris(1-chloro-2-propyl)phosphate, equivalent to the instant “tri-(2-chloroisopropyl) phosphate” (paragraph 57). 
In the case where two or more ingredients act in the same purpose, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Stahl describes the polyammonium phosphate, alumina trihydrate, and tri-(2-chloroisopropyl) phosphate as optional flame retardants, it is obvious to add all as flame retardants.
Vogel describes generally adding iron (III) compounds and/or fillers and polyols (broadly reads on instant monopentaerythritol) (paragraph 32). But Vogel is silent as to specifically iron oxide and monopentaerythritol.
Beall describes intercalates.
Beall states that pentaerythritol (monopentaerythritol) is used in flame-retardant compositions of urethanes. Beall states that when exposed to fire, a thick foam is produced, forming a fire-resistant barrier. Thus it would be obvious to one of ordinary skill to add pentaerythritol where Vogel generally describes flame-retardant polyols because it produces a fire-resistant barrier in urethanes. 
Shutov describes a polyurethane foam.
Shutov describes fillers and specifically describes pigments. Shutov describes iron oxide as a pigment and states that it can provide uniform color to the material (paragraph 17). Thus it would be obvious to one of ordinary skill to add iron oxide as a pigment to Vogel’s polyurethane foam composition in order to provide uniform color. 

Response to Arguments
Applicant’s argument p.9 final paragraph of Remarks submitted 2/28/22 has been considered but is not persuasive. Applicant states that the Office is improperly applying the inherency legal standard. This is not found convincing because the Office’s position is that the claimed properties would necessarily result from ingredients and amounts disclosed in the combined prior art. Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897). Applicant states that the density “is dependent upon the ingredients of the foam” (p.9 final line), which is consistent with the Office’s position stated above in rejection- the applied art Vogel in view of Stahl describes the ingredients of the instant composition in overlapping amounts, 

Applicant’s argument p.10 paragraph 2-4 of Remarks has been considered but is not persuasive. Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant's showing of allegedly unexpected results does not satisfy these requirements. Fundamentally, applicant’s unexpected results are expected. Applicant has submitted data (affidavit 2/28/22 p.3) which show that the amount of triethylphosphate affects the density of a foam. This is expected- the triethylphosphate has a density and its physical essence is not changed by the foaming process, therefore it is expected that the amount of triethylphosphate will affect the final density of the foam. 
Also, applicant has not demonstrated any reason that the applied prior art would not reasonably be expected to have a density in the claimed range.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766